Citation Nr: 0728186	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-02 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the character of the appellant's military discharge 
is a bar to payment of Department of Veterans' Affairs (VA) 
benefits.


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The appellant had active military service from April 1966 to 
February 1967.  His DD-Form 214 reflects that his character 
of discharge was "under conditions other than honorable 
(UCOTH)."

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2003 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which held that the character of the 
appellant's discharge was a bar to all VA benefits, except 
for health care under Chapter 17 of Title 38, United States 
Code.  During the pendency of this appeal, the appellant's 
claim was transferred to the Oakland, California, RO.  

The Board remanded this case in May 2005 so that the RO could 
review relevant evidence that had been submitted by the 
veteran after certification to the Board.  The Veterans Law 
Judge (VLJ) who remanded this case subsequently retired.  
Accordingly, the case was reassigned to the undersigned VLJ.

The Board noted in the remand in response to the veteran's 
September 2004 letter, in which he referred to his appeal as 
an "appeal from a denial of request for a Discharge Upgrade," 
that the Board does not have jurisdiction over the character 
of the discharge as noted on the DD-Form 214, which is a 
service department determination.  The Board only has 
jurisdiction over the issue of whether that discharge is a 
bar to the receipt of payment of VA benefits.  The veteran 
was referred to the Army Board for the Correction of Military 
Records for matters involving the classification of the 
discharge.


FINDINGS OF FACT

1.  The appellant was discharged from service under other 
than honorable conditions as a result of willful and 
persistent misconduct.

2.  There is no evidence showing that the appellant was 
insane at the time of the offenses that resulted in his 
discharge under conditions other than honorable.


CONCLUSION OF LAW

The character of the appellant's military discharge is a bar 
to payment of VA benefits. 38 U.S.C.A. §§ 101(2), 5103 (West 
2002); 38 C.F.R. §§ 3.1(d), 3.12, 3.203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2003.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his possession that pertains to the claim.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the provisions of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) do not 
apply in this case, as no award of a disability rating and/or 
an effective date for award of benefits is applicable.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

VA has obtained service medical records and assisted the 
appellant in obtaining evidence.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service. 38 
U.S.C.A. § 101(2); 38 C.F.R. §§ 3.1, 3.6.  

A discharge from service under other than honorable 
conditions (UOTHC), issued because of willful and persistent 
misconduct, will be considered to have been issued under 
dishonorable conditions, and bars entitlement to veteran's 
benefits. 38 C.F.R. § 3.12(d)(4).  A discharge because of a 
minor offense will not be considered willful and persistent 
misconduct if service was otherwise honest, faithful, and 
meritorious. 38 C.F.R. § 3.12(d)(4).  Entitlement also is not 
barred by a dishonorable discharge if it is established that, 
at the time of the commission of the offense leading to a 
person's discharge, the person was insane. 38 U.S.C.A. § 
5303(b); 38 C.F.R. § 3.12(b).  

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior, or who interferes with the piece of 
society, or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs, as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides. 38 C.F.R. § 3.354(a).

According to 38 C.F.R. § 3.354(a), the definition of an 
insane person does not include an individual who is 
constitutionally psychopathic, meaning an individual 
principally affected by personality disorders.  In order to 
constitute insanity for purposes of § 3.354(a), behavior must 
be "due to a disease." 38 C.F.R. § 3.303(c), and a 
personality disorder is not a disease or injury for purposes 
of VA disability compensation.  The term insanity is more or 
less synonymous with "psychosis." VAOPGCPREC 20-97.

In January 1967, the appellant was recommended for discharge 
because of habits and traits of character manifested by 
repeated commission of petty offenses and habitual shirking.  
The appellant had been absent without proper authority on 
four separate occasions, the first absence commencing on July 
5, 1966, five days after he was assigned to his unit.  During 
the first period of absence, the appellant stole a vehicle 
from San Jose, California, abandoning it in Las Vegas, 
Nevada, where he stole another vehicle, was chased into Salt 
Lake City, Utah, and clocked at a speed in excess of 100 
miles per hour.  He was apprehended and, being a minor, was 
confined in the Santa Clara County Juvenile Hall, San Jose, 
California pending appearance in the Superior Court.  He 
later was found guilty and released to the Army with no 
further action.  The appellant was placed in the Post 
Stockade August 4, 1966, pending disposition of charges for 
his unauthorized absence.  The appellant's misconduct 
resulted in four month's confinement with hard labor.  On 
September 26, 1966, the appellant was released from the Post 
Stockade for the purpose of returning to his unit as a 
trainee in the General Supply Course.  The next day, on 
September 27, 1996, the appellant again was absent from his 
unit without proper authority.  On October 2, 1966, he 
voluntarily surrendered to the Provost Marshal's Office and 
returned to his unit and duty.  

The appellant was absent without proper authority from his 
unit on October 4, 1966, for the third time voluntarily 
surrendering on October 11, 1966.  On November 17, 1966, the 
appellant was reported AWOL from his detail and as a result 
was dropped from the rolls as a deserter.  He voluntarily 
surrendered to his unit on December 8, 1966 and was placed in 
the Post Stockade pending disposition of charges.  

On January 10, 1967, the appellant was tried and convicted of 
violating Article 86 and Article 95 of the Uniform Code of 
Military Justice (UCMJ) and sentenced to be confined with 
hard labor for six months and to forfeit 64 dollars for a 
period of six months.  His performance of duty was found to 
be unsatisfactory and his military superiors and psychiatric 
examiner agreed that further rehabilitative efforts would be 
useless.  Elimination for unsuitability was not considered 
appropriate.  The appellant's performance was found to be 
characterized by intentional shirking of his duties and by 
behavior rendering him repeatedly subject to punitive action.  
His behavior was not due to incapacity to become a 
satisfactory soldier within the meaning of unsuitability.  

The appellant subsequently was discharged under conditions 
other than honorable on February 9, 1967.

The evidence on file shows that the appellant committed a 
series of offenses during service including four separate 
instances of unauthorized absence and stealing two vehicles.  
These offenses established a record of misconduct that 
evidenced a willful disregard for the requirements of 
military discipline and the needs of the service.  He was 
confined to the Post Stockade on two occasions and sentenced 
and confined to hard labor.  The record shows that the 
appellant was separated from service as a direct result of 
his willful and persistent misconduct as evidenced by the 
service personnel records on file.  The appellant was not 
discharged because of a "minor offense."  

The appellant has argued matters in mitigation of these 
offenses such as his being forced into the military and being 
found to be not compatible due to psychological and mental 
problems.  

The evidence on file, however, does not show that the 
appellant was insane, as defined by VA regulation, at any 
time during service or, more specifically, during the times 
that he committed the multiple offenses for which he was 
separated.  

A September 1966 psychiatric evaluation shows the 
psychiatrist found no evidence of neurotic, psychotic, or 
organic impairment of intellectual functioning.  The 
appellant was reportedly grossly and severely immature and 
impulsive in his judgment and behavior and was excessively 
emotional in his response to normal life stresses and 
demands, especially those related to relationships with 
parental authority figures.  He described and demonstrated a 
strong tendency to withdraw from normal social contacts and 
indicated no realistic plans for the future.  He reportedly 
made it clear that he had no intention of ever taking orders 
from anyone for any purpose, and that this was the way of 
life he wished to follow forever.  The diagnosis was 
emotionally unstable personality, severe with schizoid 
tendencies manifested by extreme impulsivity and immaturity 
of judgment and behavior with excessive/emotional lability in 
response to common life stresses, and inability to express in 
a socially acceptable manner his excessive feelings of 
spontaneous hostility toward all parental and authority 
figures.  He was found to have marked impairment for further 
military service, and to be so far free from mental defect, 
disease or derangement as to be able to both distinguish 
right from wrong, understand and cooperate in board 
proceedings.  

The veteran was shown to have behavioral problems in service.  
The service medical records show that in January 1967, the 
veteran was seen in the emergency room with multiple 
superficial lacerations of his right wrist with no compromise 
of tendon function.  It is not clear if this was a suicide 
attempt.  However, at no time during or subsequent to service 
has the appellant been found to manifest an acquired 
psychiatric disorder or any identifiable psychosis.  While he 
has an in-service diagnosis of personality disorder, this is 
not considered a disability for VA purposes.  

The appellant has consistently reported that his enlistment 
into service was illegal because he was given an option of 
enlistment or going into the juvenile justice system.  The 
veteran's assertions, however, do not provide a defense.  

When a person's discharge from service was under dishonorable 
conditions, the payment of pension, compensation or 
dependency and indemnity compensation, based on that period 
of service, is barred. See Cropper v. Brown,  6 Vet. App. 450 
at 452-53; 38 C.F.R. § 3.12.  The preponderance of the 
evidence is against the claim; there is no doubt to be 
resolved; and the character of the appellant's discharge is a 
bar to payment of VA compensation.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58.


ORDER

The character of the appellant's discharge is a bar to 
payment of payment of VA compensation.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


